Citation Nr: 1548390	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  07-23 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disorders (TDIU).


REPRESENTATION

Veteran represented by:	Allan Fenley, Attorney


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.   

In December 2010, the Board denied the instant claim as well as three claims for increased ratings.  The Veteran subsequently appealed the denial of the instant claim to the Court of Appeals for Veterans Claims (Court).  In a February 2012 Joint Motion for Remand (JMR) and Order, the Court vacated the Board's December 2010 decision as to the instant claim only and remanded it to the Board for further adjudication. 

In September 2013, the Board again denied the instant claim.  The Veteran again subsequently appealed this denial to the Court.  In an April 2015 Memorandum Decision and Order, the Court vacated the Board's September 2013 and remanded it to the Board for further adjudication.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to an automobile and adaptive equipment or adaptive equipment only was raised by the Veteran in September 2015, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran is unable to obtain or maintain any form of substantially gainful employment due to service-connected disabilities alone.
CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.15, 4.16 (2015).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2006 correspondence, prior to the original adjudication of the claim, of the information and evidence needed to substantiate and complete a claim for a total disability evaluation based on individual unemployability, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was advised how VA assigns disability ratings and effective dates.  Further, since the Veteran's appeal to the Court, he has been represented by an attorney, who has demonstrated in the various written submissions that he and the Veteran are fully aware of what is required to proved the claims in issue.  See generally Andrews v. Nicholson, 421 F.3d 1278, 1283 (Fed. Cir. 2005).  As a result, the Board finds the Veteran was not deprived of a meaningful opportunity to participate in the adjudication of his claims.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).
 
VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R.     § 3.159.  The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, Social Security records, and post-service reports of VA treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  Examination reports dated in April 2006, September 2009, and May 2013 are of record, and the May 2013 examination report complies with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board has carefully reviewed the Veteran's statements and the medical evidence of record, and concludes that no available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  38 C.F.R. § 3.159(c).

II.  TDIU

The Veteran asserts that his service-connected thoracic and bilateral knee disabilities prevent him from being able to secure and maintain substantially gainful employment.  He asserted in his March 2006 application that he last worked full time in 1982, and that his service-connected disabilities prevented him from working as of 1984.  He reported that he had associate degrees in business management and electronics.  In an April 2006 statement, the Veteran reported chronic pain in both legs and his spine.  He stated that he was unable to work and had to wear bilateral leg braces and use a walker. 
 
Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).
 
The Veteran is service-connected for residuals of a T7-8 compression fracture, evaluated as 10 percent disabling; residuals of a left knee injury, evaluated as 10 percent disabling; and for cystic bursitis with osteoarthritis secondary to a chronic strain of the right knee collateral ligament, also evaluated as 10 percent disabling.  The combined evaluation is 30 percent from September 30, 2002.  Thus, the Veteran does not meet the schedular requirements.  Id.
 
Notwithstanding, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a).  38 C.F.R. § 4.16(b).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.
 
Entitlement to a total compensation rating must be based solely on the impact of a veteran's service-connected disabilities on his ability to keep and maintain substantially gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  
 
Records from the Social Security Administration indicate the Veteran was awarded disability benefits based on a primary diagnosis of a spine injury, with disability beginning in August 1983.  
 
On VA examination in April 2006, the Veteran reported that his knees gave way, and caused pain, stiffness, and weakness.  He reported having severe flare-ups weekly.  On physical examination his gait was antalgic.  Active left knee motion was from 0 to 95 degrees with pain beginning at 80 degrees.  Passive left knee motion was from 0 to 100 degrees, with pain beginning at 80 degrees.  Passive and active right knee motion was from 0 to 125 degrees, with pain beginning at 115 degrees.  There was no additional loss of motion following repetitive use.  There was crepitation in both knees, but no instability, or patellar or meniscus abnormality.  Both knees were very stiff and there was pain with varus and valgus movement, left greater than right.  X-rays showed no evidence of fractures or subluxation.  There was minimal medial compartment joint space narrowing.  The soft tissues were unremarkable.  The diagnosis was mild osteoarthritis of the knees.  
 
Concerning the spine, the Veteran reported severe weekly flare-ups.   He also reported stiffness in the upper and lower back, and moderate weakness and spasm in the entire back.  He had pain in his neck, thoracic and lower spine, which at times radiated to the groin and to back of both legs.  On physical examination, the Veteran's posture was stooped and gait was antalgic with "foot drop."  Knee and ankle jerks were 2 + bilaterally, and plantar flexion was normal bilaterally.  There was mild kyphosis and lumbar flattening.  There was no ankylosis.  There was mild to moderate spasm, guarding, tenderness, and pain with thoracic sacrospinalis bilaterally.  The examiner opined that the muscle spasm, localized tenderness and guarding were not severe enough to be responsible for an abnormal gait or abnormal spinal contour.  

Active and passive thoracolumbar motion was reported as flexion to 75 degrees, with pain beginning at 65 degrees; extension to 25 degrees, with pain beginning at 20 degrees; bilateral lateral flexion to 25 degrees, with pain beginning at 25 degrees; right lateral rotation to 20 degrees, with pain beginning at 20 degrees; and left lateral rotation to 25 degrees, with pain beginning at 25 degrees.  There was no additional limitation of motion on repetitive use due to pain, fatigue, weakness, or lack of endurance.  Included in the report was the notation that X-rays of the thoracic spine dated in October 2005 showed degenerative spurring in the lower thoracic spine; there were no compression fractures or destructive lesions.  The diagnosis was T8 compression fracture.

The April 2006 examiner opined that the Veteran would not be able to do work that required squatting or bending the knees to any degree, or that required a lot of walking.  The examiner opined that the appellant was also limited by weakness and pain due to disc disease in the entire spine.  Related to his knee disorder only, he would be able to do some sedentary type of work.  Regarding his thoracic spine, the examiner stated that the T8 vertebral fracture would likely cause some pain but should not prevent him from working.  
 
A VA examination in September 2009 noted that the Veteran appeared in an electric scooter and had a long leg brace from the foot to the hip of each lower extremity.  The Veteran stated that he continued to have lower extremity pain and swelling with loss of function.  The Veteran reported weakness, stiffness, swelling, fatigability, and lack of endurance in his knees.  He also reported instability or giving way of both knees, and locking of the left knee on occasion.  
 
On physical examination, the Veteran was able to take off the leg braces.  The left knee was tender medially, laterally, anteriorly, and posteriorly.  There was no swelling or deformity.  There was crepitus but no laxity.  Left knee extension was to 0 degrees actively and passively, as well as after fatiguing all with pain.  Left knee flexion was to 135 degrees actively, to 142 degrees passively, and to 145 degrees after fatiguing all with pain.  The right knee was swollen, but there was no deformity.  It was tender medially, laterally, anteriorly, and posteriorly.  There was crepitus but no laxity.  Right knee extension was to 0 degrees actively, passively, and after fatiguing all with pain.  Flexion of the right knee was to 110 degrees actively, to 115 degrees passively, and to 117 degrees after fatiguing all with pain.  Lower extremity strength and reflexes were normal.  X-rays revealed mild left knee patellofemoral compartment changes, and mild tricompartmental right knee osteoarthritis.  The diagnoses were mild left knee degenerative joint disease, and mild right knee tricompartmental osteoarthritis.
 
With regard to the spine, the location and distribution of the claimed pain was from the thoracic and lumbosacral spine down both legs to the bottom of his feet.  The Veteran reported using a cane, walker, and electric scooter; and that he needing help bathing, and putting on his compression hose and shoes.  On physical examination, straight leg raising tests were negative bilaterally.  There was thoracic tenderness at T1-T12.  There was no deformity, swelling, or crepitus of the thoracic or lumbosacral spine.  The muscles were normal and there was no thoracic or lumbosacral muscle spasm.

Range of motion was reported as: flexion to 78 degrees actively, to 80 degrees passively, and to 82 degrees after fatiguing all with pain.  Extension was to 30 degrees actively, 35 degrees passively, and 40 degrees after fatiguing all with pain.  Bilateral lateral flexion was to 40 degrees actively, to 45 degrees passively, and to 47 degrees after fatiguing all with pain; bilateral lateral rotation was to 35 degrees actively, to 45 degrees passively, and to 52 degrees after fatiguing all with pain.  The diagnosis pertaining to the thoracic spine was no significant change from previous x-rays of October 2005 with mild degenerative joint disease, most pronounced lower thoracic spine.  
 
The examiner noted that the Veteran had multiple problems other than his knee and thoracic disabilities.  He noted, however, that the Veteran had to wear a long leg brace on each leg and had great difficulty getting around.  He also had back pains and would more likely than not require a back brace to work in any type of job.  The main problems would be any type of prolonged standing, walking, or any type of job that required him to get in and out of a chair.  The examiner stated that it was more likely than not that the Veteran would not be able to secure or perform in any type of job, particularly a job that required prolonged standing, walking, bending, stooping or lifting.  
 
Following the Board's July 2012 remand, in September 2012 VA obtained a new opinion addressing the Veteran's ability to secure and maintain substantially gainful employment.  Relevant to the present inquiry, the nurse practitioner determined that the Veteran would be physically capable of sedentary employment, having considered his service-connected knee and spine disabilities.  
 
The Board sought a new examination in its April 2013 remand.  In a May 2013 examination report, the examiner noted that the Veteran had degenerative joint disease of the knees.  The Veteran did not report flare-ups of his knee disabilities at the time of the examination.  Physical examination showed right knee flexion to 130 degrees and extension to 0 degrees without objective evidence of painful motion.  Left knee flexion was to 135 degrees, and extension was to 0 degrees, without objective evidence of painful motion.  Repetitive use testing did not impact the range of knee motion although the examiner noted that there was, bilaterally, less movement than normal, weakened movement, and instability of station, following repetitive use testing.  The examiner opined that functional knee ability was not significantly limited during flare-ups, or when the joints were used repeatedly over a period of time, by pain, weakness, fatigability, or incoordination.  There was no tenderness or pain on palpitation with either knee.  Muscle strength was 5/5 bilaterally with both flexion and extension.  The knee joints were stable, with normal results on the Lachman test, posterior drawer test, and on valgus/varus testing.  There was no evidence or history of recurrent patellar subluxation or dislocation for either knee.  The examiner noted that the Veteran used a brace on a constant basis for knee pain.  
 
Concerning the spine, the examiner diagnosed a history of compression fracture of the thoracic spine, but imaging revealed no evidence of a thoracic vertebral facture, indicating that the fracture had fully healed.  Range of motion testing demonstrated 85 degrees of forward flexion, and 30 degrees of extension, bilateral lateral flexion, and bilateral lateral rotation.  The range of motion in each plane was unaffected by painful motion or the effects of repetitive use testing.  The examiner noted that with repetitive use testing, there was weakened movement and some pain on movement.  There was no localized tenderness or pain to palpitation of the spine.  The examiner noted 1+ bilateral knee and ankle reflexes, and decreased sensation to light touch for the bilateral upper anterior thighs, thighs, lower leg and ankle, and foot and toes.  There was no evidence of radiculopathy into the lower extremities, and the examiner noted no other neurological abnormalities.  The Veteran denied flare-ups of his thoracic spine disability.  He required constant use of a walker, and occasional use of an electric scooter, for mobility.  
 
The May 2013 examiner opined, with respect to the Veteran's employability, as follows:
 
The [V]eteran has multiple medical issues which [a]ffect his employability.  However, the [V]eteran[']s exam fails to reveal significant functional abnormalities of either knee, [and] his left knee is normal by imaging.  The [V]eteran is service connected for a thoracic spine vertebral fracture which has been demonstrated on repeated imaging to be fully healed.  The [V]eteran may have other spinal issues, but these are unrelated to his service connected issue.  Therefore, based solely on his service connected issues the [V]eteran retains the capability to be retrained for empl[oyment] not requiring heavy lifting, prolonged standing or heavy manual labor.  The [V]eteran, based solely on his service connected conditions, and taking into consideration his level of education (high school graduation and 2 years of college level business school), would be a good candid[a]te for vocational retraining.

(Emphasis added)
 
VA medical center records show treatment for multiple nonservice-connected disabilities, to include low back pain, lateral epicondylitis, type II diabetes, diabetic peripheral neuropathy, heart disease, hypertension, bipolar disorder, posttraumatic stress disorder, peripheral vascular disease, seizures, and gastroesophageal reflux disease.  The Veteran was admitted to a private hospital in November 2007 for psychiatric treatment.  He was also admitted to a VA facility in June 2009 for treatment for posttraumatic stress disorder and bipolar disorder.  
 
As discussed above, the Veteran, with a combined rating of 30 percent for his service-connected disabilities, does not meet the schedular requirements for a total disability evaluation under 38 C.F.R. § 4.16(a).  The Board further finds that the Veteran is not unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities alone, and thus that this matter does not warrant referral to the Director of the Compensation Service.  38 C.F.R. § 4.16(b). 

Initially, the Veteran's own opinion that he is unemployable due to his service-connected disabilities is not probative.  The Veteran is competent to report his symptoms, and to indicate that his symptoms have impacted his ability to work.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  He has not, however, demonstrated the necessary competency to make a finding that he is unemployable solely due to service-connected disabilities.  The Veteran does not have either the medical or social and industrial training necessary to determine the impact of his service-connected disabilities, standing alone, on his ability to secure some form of substantially gainful employment in the national economy.  Moreover, he is not medically trained to separate out the impact of his long history of multiple nonservice-connected disabilities from the disorders which are service connected.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Such a finding requires medical training, and there is no suggestion that the Veteran has the requisite training to provide such an opinion.  Further, even if the Board to consider the Veteran competent, there are, as discussed in detail below, serious concerns regarding his credibility.  
 
The Board acknowledges that the Veteran is considered permanently disabled by the Social Security Administration primarily due to a spinal cord injury.  The Board affords the Social Security determination of unemployability very little probative value in this case, however.  The Social Security decision treated the spine disability generally, without taking into consideration the different impacts on employability caused by the lumbosacral and thoracic spine diagnoses (see September 2009 VA examination report diagnosing arthritis of the lumbosacral spine), and pain related to his cervical spine (see April 2006 VA examination report).  In providing the general attribution of unemployability to the spine, the decision failed to specifically relate the finding to the Veteran's service-connected disability, i.e., a T8 compression fracture.  The Veteran is not service-connected for any disability of the lumbosacral or cervical spine, and thus any impact on employability caused by any spine disorder other than the T8 compression fracture residuals may not be considered.   Id.  

Further, the Social Security decision considered the impact of lymphedema, high blood pressure, and rheumatoid arthritis, conditions for which the Veteran is not service connected.  Id.  The Board also must take into consideration the fact that the Social Security finding occurred in the 1980s; as evidenced by the numerous treatment reports of record, the Veteran's service-connected thoracic spine disability has evolved and even improved, as reflected in the May 2013 examination findings, and thus the Social Security Administration's finding is at best only tangentially related to the question of whether, during any period of time under consideration (the Veteran made his claim in March 2006), the Veteran has been unable to secure and follow substantially gainful employment.  Finally, the mere fact that the Social Security Administration has deemed the Veteran unemployable does not dictate the outcome in this matter; although they are relevant and to be considered, Social Security Disability determinations are not binding on VA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  
 
The April 2006 examiner's opinion is against the Veteran's claim, in that the examiner determined that the knee and spine disabilities would prevent some vocations - i.e., those that required squatting, bending of the knees, or a lot of walking - and that the disabilities would cause some pain during work, but that the appellant would not be precluded from performing sedentary work.  That examiner provided a rationale for the opinion, but failed to indicate whether the Veteran would be capable of performing work that was consistent with his employment history, or his educational and vocational attainment.  38 C.F.R. § 4.16(b).  Thus, the Board finds the opinion probative to the extent that it supports the finding that the Veteran is physically capable of sedentary employment.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that to be probative a medical opinion must be factually accurate, fully articulated, and based on sound reasoning). 

The September 2009 opinion supports the Veteran's claim that his service-connected disabilities render him unemployable.  That examiner opined that due to the Veteran's leg braces, difficulty getting around, and pain, he would have problems with "any type of prolonged standing, walking, or any type of job that required him to get in and out of a chair," and that he would not be able to secure or perform in any type of job, particularly a job that required prolonged standing, walking, bending, stooping or lifting.  Initially, this opinion is probative of the matter at hand, as it is fully articulated and based on sound reasoning.  Id.  It is not clear, however, that the examiner took into account the totality of the Veteran's nonservice-connected disabilities; in the report, he simply mentioned that the Veteran "has multiple problems other than the right knee, left knee and thoracic disabilities.  Further, the examiner failed to indicate whether any of the inability to secure and maintain any employment whatsoever was due to those nonservice-connected disabilities.  
 
The September 2012 nurse practitioner's opinion that the Veteran would be capable of sedentary employment is relevant and probative of the types of employment (from a physical abilities standpoint) he would be able to secure and maintain, and weighs against the claim.  The examiner based that opinion on review of the claims file and the computerized patient record system (which, as noted in the April 2013 remand was at that time unavailable to the Board, but has been subsequently added to the claims file by the RO).  The Board acknowledges that, in the April 2013 remand, the undersigned determined that the September 2012 opinion failed to comply with the directives of the July 2012 remand, in that it was provided by a nurse practitioner as opposed to a physician, and because the nurse practitioner failed to indicate that the Veteran would be able to secure employment consistent with his education and occupational experience.  Still, the opinion has some probative value.  The nurse practitioner is perfectly competent to opine that the Veteran is physically capable of sedentary employment, which is an inherent aspect of the opinion that "[t]he [V]eteran could sustain sedentary employment when focusing strictly on his service connected disabilities . . . ."  The examiner's failure to address the educational and occupational background of the Veteran only impact the weight of the opinion in that regard.  It has no bearing on the examiner's opinion that the Veteran is capable, physically, of sedentary employment.
 
The Board assigns the most probative weight to the opinion of the May 2013 examiner, as the opinion provided meets all of the Nieves-Rodriguez requirements: it is fully articulated, based on sound reasoning, and factually accurate.  Id.  Most notably, the May 2013 examiner is the only examiner of record who considered the Veteran's educational and occupational history, to include his high school degree and his two years of college level business school.  The examiner explained how he solely considered the impact of the service-connected disabilities, and addressed the evidence of record that the thoracic spine disability had fully healed, and that the knee disabilities did not result in significant functional abnormalities.  The examiner also addressed whether all of the Veteran's spinal disorders were related to service.  The examiner's opinion was internally consistent, and the examiner fully explained the rationale behind the opinion.  Id.  

In light of such determinations, the Board finds that, while the Veteran's service-connected disabilities limit him with respect to manual or physical work that requires heavy lifting, prolonged standing or heavy manual labor, or work that required squatting or bending of the knees to any degree, he is capable of performing sedentary employment.  Such a finding is supported by the objective evidence of record which found that the Veteran's gait was antalgic and his posture stooped and noted that he used an assistive device to ambulate.  However, he retained range of motion in the thoracolumbar spine and knees and no evidence of recurrent patellar subluxation or dislocation in either knee was found.  His knees have been found to manifest flexion that was limited to more than 30 degrees and extension that was limited to more than 15 degrees while his residuals of a T7-8 compression fracture has been found to manifest as forward flexion of the thoracolumbar spine of more than 61 degree and combined range of thoracolumbar motion of more than 121 degrees without evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The objective evidence further suggests that the Veteran's T7-8 compression fracture was fully healed.  While this objective evidence shows that his ability to work was impacted, such is to be expected as such disabilities have been assigned percentages under the rating schedule commiserate with such limitations.  Further, the Veteran reported having earned an Associates Degree in Business Administration in his March 2006 Veteran's Application for Increased Compensation Based on Individual Unemployability (VA Form 21-8940).

The Board finds highly persuasive the fact that of the four medical opinions of record addressing the Veteran's unemployability as related to his service-connected conditions, three of those opinions indicated that the Veteran was capable of performing sedentary or non-manual labor.  Although only one of those opinions addressed the Veteran's educational and occupational history, that fact does not detract from the finding of the two examiners who did not address the educational and occupational background that the Veteran is physically capable of performing that type of work.  Further, the opinions of record indicating that the Veteran is capable of sedentary employment date to both before and after the September 2009 opinion that he is not.

In the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned schedular disability evaluations, the overall evidence is against the Veteran's claim that he is precluded from securing substantially gainful employment solely by reason of his service-connected disabilities or that he is incapable of performing the mental and physical acts required by employment due solely to his service-connected disabilities, even when his disabilities are assessed in the context of subjective factors such as his occupational background.  The Veteran is physically capable of performing sedentary work, when solely basing that conclusion on his service-connected disabilities.  38 C.F.R. § 4.16.  

Additionally, the record shows that the Veteran has the educational background to pursue sedentary work, especially if he sought, as indicated by the May 2013 examiner, vocational retraining.  Id.  There is nothing to suggest that the Veteran's service-connected disabilities alone would preclude such retraining.  The Board concludes, therefore, that the Veteran's claim does not warrant referral to the Director of Compensation for extraschedular consideration of the claim of entitlement to total disability evaluation based on individual unemployability due to service connected disorders, and the claim must be denied. 
 
Finally, the Board observes one additional piece of evidence related to employability that has yet to be discussed.  A September 2002 statement from a VA clinical psychologist indicates that the Veteran was "seriously wounded" while he was in Cambodia with the "5th Special Forces," and that he was totally disabled and
unemployable due to the severity of his posttraumatic stress disorder.  In addition to the fact that the Veteran is not service connected for posttraumatic stress disorder, such evidence does not warrant further consideration, as it is based on a claim which has been thoroughly discredited.  
 
Specifically in a December 1982 statement, the Veteran reported that he was wounded in Vietnam in January 1969 and required extensive hospitalization.  The Veteran submitted copies of service records indicating that he entered service in August 1968.  Such documents allege his participation in campaigns in South Africa, Thailand, Cambodia, and Vietnam.  They also allege that he was injured in a mine explosion on January 16, 1969 resulting in shrapnel and fragment wounds to the left leg, left foot, back, left eye, lower face, chin, right hand, and left hand.  His "awards and decorations" purportedly included the Silver Star, Bronze Star, two Purple Hearts, and the Combat Infantryman Badge.  
 
VA medical records include treating health care professionals recording the Veteran's self reported claim that he was a prisoner of war in Cambodia and Vietnam, and that he served with a Special Forces group.  
 
Information received from the service department verifies that the Veteran entered active duty in August 1969, approximately seven months following the purported mine explosion.  The service records do not show any overseas service.  They do not reveal any evidence that the Veteran was ever wounded in action.  There is no evidence that he served in combat.  There is absolutely no evidence that the Veteran was a Prisoner of War.  Likewise there is no evidence that he was a member of a Special Forces unit.  Finally, one looks in vain for any verified evidence that the Veteran was ever decorated in any way for heroism.   These factors raise profound questions regarding the Veteran's credibility.  In fact, the Veteran should know that under the Stolen Valor Act of 2013, Public Law No: 113-12, it is a Federal crime to fraudulently hold oneself out as being a recipient of, inter alia,  the Silver Star, Purple Heart, and/or the Combat Infantryman's Badge when there is an intent to obtain money, property, or other tangible benefit.
 
A September 1983 administrative decision determined that the Veteran submitted photocopies of military personnel records that had been substantially altered.  The administrative decision concluded that the Veteran submitted false papers and false statements.  
 
Considering the inconsistency between the original service treatment records and those altered and submitted by the Veteran, the fact that he has asserted active duty service during periods prior to his actual service and in places where he never served, as well as the implausibility of his claims, the Board finds that his assertions of combat, his statements that he was injured in a mine explosion, and his claims to service medals that he did not earn, destroy his credibility.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  Thus, the Board need not consider evidence that is wholly reliant on an inaccurate history provided by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the veteran that have been found to be inaccurate or that are contradicted by other facts of record).

Therefore, the Board finds that the Veteran is not entitled to a TDIU.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Entitlement to a TDIU is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


